         Case 1:19-cr-00655-JMF Document 29 Filed 09/15/20 Page 1 of 1




                                             September 14, 2020
VIA ECF
Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                             United States v. Jose Viton
                                    19 Cr. 655 (JMF)

Dear Judge Furman:

        I am the attorney for Mr. Viton, who has pled guilty to Conspiracy to Commit Money
Laundering before Your Honor on September 9, 2019. He is scheduled for a status
conference/sentencing on December 15, 2020. Mr. Viton resides in Florida, and is
restricted to travel in the SDNY and the SDF (Southern District of Florida).

       Mr. Viton is respectfully requesting permission to travel from Miami to Denver on
November 4 to November 9, 2020. He intends to take this trip with his wife for his
birthday. He also intends to stay at a hotel in Denver for the entire trip. Should he receive
permission to travel, I will advise Mr. Viton to provide pre-trial services (PTS) with a full
and detailed itinerary.

        I have spoken to both AUSA Emily Johnson and PTS. Ms. Johnson takes no position
to this request. PTS advises me that they defer to the government, but represent that Mr.
Viton has fully complied with his bail conditions. Thank you for your consideration.

                                                   Very truly yours,

                                                   SULLIVAN|BRILL, LLP
Application GRANTED. The Clerk of
Court is directed to terminate ECF No. 28.

              SO ORDERED.                          _______________________________
                                                   By: Steven Brill



              September 15, 2020
